Citation Nr: 0618906	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.

2.  Entitlement to an increased (compensable) evaluation for 
scar, residuals of gastrectomy.

3.  Entitlement to an increased evaluation for subtotal 
gastrectomy, chronic cholecystitis, with calculi removal by 
cholecystotomy complicated by subhepatic abscess and chronic 
peritoneal adhesions of the liver, gallbladder and duodenum, 
with gastroesophageal reflux (GERD), currently evaluated as 
20 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
diplopia.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1942 to January 
1946, and from August 1949 to January 1966.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs 
(VCA) Regional Office (RO) in Waco, TX.

Issues ## 2, 3 and 4 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue relating to defective hearing.

2.  VA audiometric evaluations in 2002, 2003 and 2004 were 
consistent with one another.  At the maximum, his pure tone 
thresholds averaged out to 54 decibels in the right ear at 
the conversational frequencies [1,000, 2,000, 3,000 and 
4,000], and 45 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 82 and 88 percent.

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.68, 4.85, 4.87, Diagnostic Code 6100 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In the current 
issue, as it stands before the Board, the veteran has been 
afforded the requisite clinical testing relating to his 
hearing acuity, and has been given the opportunity to provide 
all other pertinent documentation relating to his current 
complaints with regard to hearing loss.  

The veteran has generally expressed his understanding for the 
pertinent regulations and what is required, and by whom, with 
regard to evidence.  Perhaps more importantly in this 
instance alone, since the issue being resolved herein deals 
with hearing loss, and these criteria are uniquely based on 
findings which are compared without equivocation to stated 
and specific standards on pertinent charts (and which 
coincidentally, would not alter the conclusion even if 
clinical findings were significantly worse than shown at the 
present), there is ample basis for rendering a finding herein 
on that issue alone.  All in all, the Board is satisfied that 
all due process requirements and that all rights of the 
veteran have been fully protected and addressed as they 
relate to ratings for defective hearing.     

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.   

For comparative purposes, under the old criteria, (in effect 
prior to June 1999), evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2005).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2005).

Under 38 C.F.R. § 4.86(a) (2005), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  

And under the pertinent regulations, consideration is given 
within the schedule for the wearing of hearing aids.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Prior clinical reports are in the file for comparison.

At the time of a VA evaluation in December 2002, the veteran 
described his hearing loss.  He said that he had been told at 
separation that he would be rated at 40 percent and that he 
had been fighting this for years.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
70
70
LEFT
15
10
35
65
70

This averages out to 54 decibels in the right ear at the 
conversational frequencies [1,000, 2,000, 3,000 and 4,000], 
and 45 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
100 percent in the left ear.   

On a clinic visit in February 2003, he was described as 
frustrated with his 0 percent for his hearing loss.  His 
hearing aids were cleaned during that visit.  Another hearing 
examination in a year was suggested, and at that time, new 
hearing aids might be in order.  In March 2003, he found a 
small amount of blood on his pillow after having had ear 
pain.  He said he had not put anything in his ears except the 
hearing aids.

Hearing was retested in March 2004.  Sensorineural hearing 
loss, bilaterally, was diagnosed and it was recommended that 
he be given new hearings aids with special features.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
70
65
65
LEFT
25
10
40
65
65

This averages out to 54 decibels in the right ear at the 
conversational frequencies [1,000, 2,000, 3,000 and 4,000], 
and 45 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 82 and 88 percent, 
respectively.  




Analysis

The Board would note that the veteran has continued to allege 
that he was exposed to acoustic trauma in service.  He is to 
be reassured that the RO and Board fully recognize and 
appreciate that; it was upon that evidence that the grant of 
benefits was effectuated.  [He also receives compensation for 
his associated tinnitus].

However, he also argues that he was told at separation that 
he would be compensated at a certain rate and has been 
fighting for that for years.  And while there is no way to 
know exactly what he was told at separation, such a rating 
would not have been appropriate then or now based on the 
clinical findings.  In fact, in the case of hearing loss, as 
any other disability, once service connection is granted, 
although the history of a given disability is noted as part 
of the overall consideration of a disability in the context 
of its origins, the actual rating is based on current 
clinical findings.  A rating may or may not remain static, 
based on the clinical findings at the time of the 
reassessment.   

The evidence which is now pertinent is that which permits the 
VA to rate the extent of his disability as a result of the 
now service-connected disability.  In that regard, he has 
recently indicated that no further records are available.  

However, there is ample evidence of record on which to rate 
his hearing impairment since there are the reports of recent 
VA audiometric evaluations undertaken in 2002, 2003 and 2004.  
And while he has shown a slight deterioration in actual 
losses from the period from 2002 to 2004, the recent VA 
audiological evaluations are entirely consistent with one 
another. 

Whether using the 2002 or 2004 audiometric findings, the 
veteran's hearing loss, as specifically reflected in average 
decibel loss and discrimination ability, would translate on 
the hearing chart to noncompensable.  And while there has 
been a slight increase in actual recorded conversational 
decibel losses from 2002 to 2004, and in his inability to 
discriminate, these changes are not significant when applied 
to the specific and finite guidelines of the regulatory 
criteria.  He wears hearing aids, prescribed by VA, which is 
one factor which is taken into account in his rating.

In any event, his demonstrated hearing loss as shown on all 
pertinent tests, in the aggregate, does not warrant an 
evaluation in any event in excess of 0 percent.  His hearing 
loss at the conversational levels would have to deteriorate 
appreciably in order to result in a rating in excess thereof.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the rating 
is based upon application of a strict chart into which raw 
test scores are inserted.  

Accordingly, the preponderance of the evidence is against the 
claim for an increased rating for bilateral hearing loss.  
Gilbert, op. cit. at 53.

Additional Considerations

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321 (b)(1) (2004).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).


ORDER

An increased (compensable) evaluation for bilateral defective 
hearing, is not warranted.


REMAND

With regard to the veteran's service-connected 
gastrointestinal disability, it must be noted that the 
various anatomical facets thereof have always been and 
continue to be numerous.  

Service connection is in effect for subtotal gastrectomy, 
chronic cholecystitis, with calculi removal by cholecystotomy 
complicated by subhepatic abscess and chronic peritoneal 
adhesions of the liver, gallbladder and duodenum, with 
gastroesophageal reflux (GERD), currently evaluated as 20 
percent disabling; with a separate noncompensable rating 
assigned for the gastrectomy surgical scar.  

It is unclear from the evidence now in the file whether the 
veteran has additional problems which may be associable with 
this service-connected disability, and/or whether he is being 
adequately compensated for all of his functional and 
symptomatic impairment as a result thereof.  And without 
further medical opinion, it is difficult to distinguish one 
disorder and/or symptom from another.

For instance, a private surgical report is in the file dated 
in 1995 showing that he had undergone a splenectomy with 
extensive enterolysis.  Preoperative diagnosis had been 
idiopathic thrombocytopenic purpura.

On a clinic visit in September 2001, it was noted that he had 
had bruising and black stools which caused concern about a 
gastrointestinal bleed.  He was taking iron supplement.  
Because he was taking medications including enoxapin and 
wayfarin, on one occasion at least when he fell, he had 
excessive bleeding, and several instances of bruising.

In October 2001, it was noted that he had, among other 
problems, cholelithiasis, but "at present don't recom 
further work up.  Discussed diet".  Another notation was 
that he had stones but rarely having some pain associated 
therewith.  Otherwise, he was having recurring problems 
associated with his circulatory system.

VA clinical reports from November 2001 show ongoing care for 
coagulopathy problems with DVT's.  He was noted to have iron 
deficiency anemia for which he was prescribed 325 mg. iron, 
which was to be decreased; and he was to be evaluated for 
blood count to include renal and liver panels, iron studies, 
etc., prior to his next visit.  On another notation in 
November 2001, he was still having intermittent abdominal 
pain and his history of cholelithiasis was noted.  A 
gastrointestinal work-up was negative for anemia.  Subsequent 
notations reflect that he had a history of a ventral hernia 
associated with residuals of his cholecystotomy.  

Clinical notations in May 2003 again reflected tarry stools.  
In July 2003, he was noted to have multiple well healed scars 
on his abdomen, as well as an abdominal hernia at the site of 
the prior surgery with large diastasis rectus.  This was said 
to be easily reducible and no further action was recommended 
at the time.

With regard to the veteran's service connected eye 
disability, this is characterized as diplopia and rated as 
noncompensable.  
.
Clinical notations in the file from late 2001 note that he 
had a history of diplopia associated with cephalgia, residual 
of a head trauma.

Clinical testing in early 2002 showed that he was wearing 
prescription (corrective) lenses from about a year earlier.  
He had a number of eye problems including pterygium, 
bilateral fine drusen, bilateral cataracts, refractive error, 
peripheral blot heme consistent with minimal stasis 
retinopathy in one eye and peripheral "tears, breaks, 
holes" in both eyes.  He reported having been injured in the 
left eye, but the examiner noted that it was unclear as to 
any residual visual or other ocular compromise.

A VA eye examination in December 2002 recorded his visual 
complaints and findings including double vision, 2-3 times a 
month; these had started shortly after his service accident 
and had continued for decades.  The examiner noted cataracts 
and early macular degeneration, and concluded that "the 
patient has no extraocular muscle imbalance, and no ocular 
etiology for his complaints of diplopia".  

Another examination in 2002 showed complaints of cephalgia 
which the examiner felt was unrelated to the history of head 
trauma.  The veteran was admittedly unable to give a clear 
history of the onset, but said they were always on the left 
side where he had been injured.

A clinical notation in August 2003 was to the effect that he 
had had a particularly bad episode of diplopia when he had to 
pull over his car.  

Based on a review of the evidence of record, it is noteworthy 
that the veteran continues to refer to his service and 
immediate post-service history with regard to his disability 
rating.  It must be reiterated that while the history of a 
disability is important for addressing the parameters of what 
is and is not service-connected, the compensation rate is 
based on  contemporary clinical findings.  It is not clear 
that the veteran understands this, and accordingly, he may 
not have been as forthcoming with pertinent evidence as 
otherwise. 

Moreover, as noted above, there are some real concerns as to 
what is and is not part of these service-connected 
disabilities, and accordingly, that for which he is entitled 
to be compensated.  In that regard, medical opinions would be 
clearly beneficial.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
If he has 
any 
additiona
l 
clinical 
data 
relating 
to his 
gastroint
estinal 
disorders 
and 
visual 
problems, 
he should 
submit 
whatever 
is 
available
.  The RO 
should 
assist as 
required.  
Complete 
VA and 
military 
medical 
facility 
clinical 
records 
to date 
should be 
acquired 
and added 
to the 
claims 
file.

2.  The 
veteran 
should be 
examined 
by 
appropria
te 
specialis
ts to 
determine 
the 
current 
status of 
all of 
his 
service-
connected 
gastroint
estinal 
problems, 
in all of 
their 
manifesta
tions.  

Delineati
on and 
concise 
but 
comprehen
sive 
descripti
ons 
should be 
made as 
to 
herniatio
ns, 
scars, 
the 
source of 
current 
anemia 
and other 
symptoms; 
and if 
any 
symptoms 
are not 
related 
to the 
service-
connected 
disabilit
y, this 
should be 
clearly 
distingui
shed.  

Similarly
, the 
examiner 
should 
clearly 
identify 
what 
symptoms 
are and 
are not 
due to 
service-
connected 
diplopia 
as a 
result of 
a head 
injury, 
and 
should 
identify 
the basis 
for 
reaching 
such 
opinions.  
The 
entire 
evidence 
should be 
made 
available 
for 
review.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory to 
the 
veteran, 
a SSOC 
should be 
prepared, 
and the 
veteran 
and his 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 




Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


